 ANSERPHONE OF MICHIGAN, INC.Anserphone of Michigan,Inc., andGreenwald Cor-poration,a joint venture doing business undervariousnames and styles,includingTel-ServCompanyandLocal299, International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpersof America, Ind. Case 7-CA-7413June30, 1970DECISION AND ORDERBy MEMBERSFANNING, MCCULLOCH,AND BROWNOn January15, 1970,Trial Examiner Phil Saun-ders issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices,and recommending that it cease and de-sist therefrom and take certain affirmative action asset forth in the attached Trial Examiner's Decision.Thereafter,the Respondent filed exceptions to theTrial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrial Examiner'sDecision,the exceptions and brief,and the entire record in the case,and herebyadopts the findings, conclusions,and recommenda-tions of the Trial Examiner, for the reasons ex-pressed herein.The Trial Examiner found,and the record shows,that during the summer of 1969 the Respondentviolated Section 8(a)(1) of theAct bythe followingconduct of its agents:(1) SupervisorWalasek(a)coercively inter-rogated employee McCullough,promised her an in-crease in pay, and gave her a pay raise; (b) inter-rogated employee Smith as to what she thoughtabout the Union,told her the pay raises the Unionwould ask for would bankrupt the Respondent, andpromised her insurance and other benefits as wellas frequent pay raises; (c) asked employee Hughesifshe had heard the employees discussing theUnion,encouraged her to talk to them and "getthem to stay"with the Company,told her if theUnion came in the Respondent would go bankrupt,promised insurance coverage,periodic pay raises,and increased vacation benefits, and gave her a payraise;and(d) promised employee Hitchcock in-surance coverage,told her that,if the employees305successfully organized a union and it asked for ad-ditional wages, the Company would be put in bank-ruptcy and 120 employees would be out of jobs,and increased her pay.(2) SupervisorMusser (a) asked employeeHitchcock what she thought about the Union, whyshe thought it would be a good thing, and how theother employees felt about it; and (b) asked em-ployee Hughes if she had received a card from theUnion and if Musser could have the card.The Respondent did not except to these findings,and we adopt them.We also find, in agreement with the Trial Ex-aminer, that the Respondent unlawfully dischargedNorma St. Charles. The record shows that St.Charles was an active advocate of the Union andsolicitedmany employees to join. In June, OfficeManager Stone, on instructions from the Union,requested the other office managers to compile thenames and addresses of the employees in their of-fice and give them to St. Charles so that authoriza-tion cards could be sent to the employees. St.Charles received the names and addresses, for-warded them to the Union, and the cards were sentout.The General Counsel's witnesses, whom the TrialExaminer credited, testified that the followingevents occurred on July 1: Supervisors Walasek andMusser arrived at the Respondent's Dearborn of-fice,where employees McCullough and St. Charleswere employed, and called McCullough into themanager's office there. In this conversation, duringwhich the supervisors discussed employee com-plaints and working conditions and, as set forthabove, interrogated McCullough and promised hera pay raise, Walasek informed McCullough that hewas going to discharge St. Charles because "shehad stolen confidential information." McCulloughreplied that St. Charles "wouldn't do anything likethat,and he was making a big mistake...."Nevertheless, as McCullough left the office, the su-pervisor told her to send St. Charles in. When St.Charles entered the office, Musser informed hershe was discharged. Although St. Charles asked tobe given a reason, Walasek and Musser refused todo so.At the conclusion of the General Counsel's case,Respondent's counsel declined to call any wit-nesses, and contended in his oral argument beforethe Trial Examiner that St. Charles was discharged,as employee McCullough testified, because she hadtaken confidential records in the form of em-ployees' names and addresses, but that the evidencefailed to show that the Respondent knew what St.Charles did with the records or that she was en-gaged in union activity. In its answer to the com-184 NLRB No. 31 306DECISIONSOF NATIONALLABOR RELATIONS BOARDplaint and in its brief to the Board,the Respondentdenies that St. Charles was discharged because ofher activity on behalf of the Union.We find nomerit in these contentions.The undisputed evidence shows that when Super-visorsWalasek and Musser became aware of theunion activity among the Respondent's employeesthey launched a campaign to defeat the Union byunlawful means and to discover the identity of em-ployees who favored the Union.The General Coun-sel was not able to show how the Respondent knewSt.Charles possessed lists of employees,but theRespondent concededly had such knowledge anddischarge her for that reason.In view of the strongunion animus displayed by Respondent,particularlyitstwo supervisors,Walasek and Musser, it isreasonable to infer that as soon as they discoveredSt.Charles had obtained the names and addressesof the employees,they concluded rightly,or knewfrom the same source of information,that she wasusing the information for organizational purposes.It is inconceivable that the Respondent knew St.Charles possessed a list of employees,but did notknow her activities were in any way connected withthe union campaign,of which the Respondent was,as the record shows, acutely aware.We conclude,as did the Trial Examiner, that the Respondentseized upon the alleged confidential nature of the in-formation,eventhoughtheRespondent had noestablished uniform policy in this respect,as a pre-text to conceal its determination to get rid of an ac-tive union adherent.Such a discharge, for the pur-pose of discouraging membership in a labor or-ganization,violated Section8(a)(3) of the Act.Moreover,it is clear that St. Charles did not stealthe information, but was given the names and ad-dresses by others,Respondent's office managers,who were rightfully in possession of such informa-tion.Accordingly,even if the Respondent had be-lieved St. Charles had stolen the information, sincethis belief was false, and St.Charles was using thelists in connection with legitimate union organizing,her discharge violated Section 8(a)(1). As theSupreme Court stated with approvalinN.L.R.B. v.Burnup & Sims,Inc.,379 U.S. 21, 23:Over and again the Board has ruled that §8(a)(1) is violated if an employee is dischargedfor misconduct arising out of a protected ac-tivity,despite the employer's good faith, whenitisshown that the misconduct never oc-curred.We conclude therefore,alternatively,that theRespondent's discharge of St. Charles was in viola-tion of Section 8(a)(I ).t'We see no relevance to the factor discussed in the last sentence in fn 4of the'rrial Examiner's Decision, and do not rely on itORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Boardadoptsas its Order the Recom-mended Orderof theTrial Examiner and herebyorders that the Respondent,Anserphone ofMichigan,Inc.,Detroit,Michigan,itsofficers,agents,successors,and assigns,shall take the actionset forthin the TrialExaminer'sRecommendedOrder.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS,Trial Examiner:The unfair laborpracticeon which the complaint of August 4,1969,1 is based was filed by Local 299, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Ind.,herein called the Union,on July 3,againstAn-serphone of Michigan,Inc., and Greenwald Cor-poration,a joint venture doing business under vari-ous names and styles, including Tel-Serv Company,herein called the Respondent or the Company.The issues litigated were whether or not theCompany violated Section 8(a)(1) and(3) of theNational Labor Relations Act, as amended. TheCompany denied the unfair labor practice allega-tions.Both parties engaged in oral arguments, andthe Respondent filed a brief.Upon the entire record and from my observationand demeanor of the witnesses, I make the follow-ing:2FINDINGS ANDCONCLUSIONS1.THE BUSINESS OF THE RESPONDENTAnserphone of Michigan, Inc., is,and has been atall times material herein,a corporationduly or-ganized under,and existingby virtue of,the laws ofthe Stateof New York.Itsoffice in that State islocated at 138-30 JamaicaAvenue,Jamaica, NewYork.Anserphone's registered agent in the State ofMichigan istheCorporationCompany, 615Griswold,Detroit,Michigan48226.GreenwaldCorporation is a corporation duly organized under,and existingby virtue of, thelaws of the State ofMichigan.Anserphoneand Greenwald are, andhave been at all times material herein, engaged in ajoint venture doing business under various namesand styles,including Tel-Serv Company.At all times material herein, Respondent hasmaintained its principal telephone answering ser-All dates are 1969 unlessspecificallystated otherwisezAll credibilityresolutionsmade herein are based on a compositeevaluation of the demeanor of the witnesses and the probabilities of theevidence as a whole ANSERPHONE OF MICHIGAN, INC.vice office and place ofbusiness at6346 West Mc-NicholsRoad in Detroit. Respondent maintainsother places of business located through the Detroitmetropolitan area.Respondent is, and has been atall times material herein,engaged in the business ofoperatinga telephone answering service, andRespondent'splaceof business located in theDetroit metropolitan area are the only facilities in-volved in this proceeding.During the past calendar year the Respondent,Tel-Serv Company, sold services valued in excess of$50,000 to firms in the State of Michigan,and eachfirm in turn shipped goods and/or sold servicesvalued in excess of $50,000 directly to firms andpoints located outside the State of Michigan. In thepast calendar year the Respondent,Tel-Serv Com-pany, also rented equipment and services valued inexcess of $100,000 from Michigan Bell TelephoneCompany.Respondent is now, and has been at all timesmaterial herein,an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act.H.THE LABOR ORGANIZATION INVOLVEDThe Unionis,and has been at all times materialherein,a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe amended complaint alleges that on certaindates in June, July, and August, the Respondentcoercively interrogated and threatened employees,promisedandgranted increasedwages,andpromised improved vacation benefits and medicalinsurance. The complaint further alleges that onJuly 1, the Respondent discriminatorily dischargedNorma St. Charles.It appears that in late spring or early summer of1969,theRespondent'semployeesbecamedissatisfied with various working conditions, includ-ing wages,and started discussions relating to possi-ble union representation. Mary Stone, formerly themanager of the Respondent's Dearborn office, con-tacted the Union and was given instructions tocompile the names and addresses of employees soauthorization cards could be sent to them.' MaryStone contacted Office Managers Helene Konye,Edith Campbell, and Sybil Pudavick and askedthem to send the names and addresses of their em-'At this time Stone also gave the Union the telephone number of StCharles' In early June, Mary Stone and Helene Konye were also making plans toform their own telephone answering service and in late June make a con-tractwithMichigan Bell Telephone Company to acquire the necessarytelephone equipment Stone performed no services for Respondent afterJune 16, 1969, at which time she entered the hospital for surgery TheCompany attacks the overall credibility of former Supervisors Stone andKonye on the basis that they were obviously prejudiced by reason of thecompetitive business which they started to establish during the union ac-307ployees to St. Charles. Stone then contacted theRespondent's 6-mile installation-its main office-and asked an employee there to gather the namesand addresses of the employees at the other five orsix offices, and to send such information to St.Charles.' It further appears that on June 30, Konyeattendeda meetingof office managers at which Su-pervisors PaulWalasek and Leona Musser werepresent.Wallasek wanted the office managers totellhim the complaints of their employees, andthen stated he would visit each of the area officesand talk with the employees. On August 6, arepresentationelectiontookplaceinCase7-RC-9515.GwenMcCullough gave credited testimonywhich established that on July 1, Supervisor Wal-lasek inquired how she "felt about this," and whenMcCullough asked "about what," Wallasek replied,"You know what I am talking about." She told himhe was referring to the authorization card and thatshe had signed one. Walasek then informed McCul-lough he was going to discharge St. Charles becauseshe had stolen confidential information.Walasekalso inquired if she had ever received a raise in pay,and when informed that she had not, but had beenpromised a 5-cent raise every 3 months, Walasekthen turned to Musser and told her to give McCul-lough an increase in pay, and on or about July 14McCullough did receive a 5-cent raise.The credited testimony of Beverly Hitchcockestablished that on the day of the election, August6, Supervisor Musser called her and inquired ofHitchcock "how is yourconscious[sic]," and aweek or so prior thereto,at a dinnergiven by theCompany,Musserhad asked Hitchcockwhat shethought about the Union, why she thought it wouldbe a goodthing,and also inquired how the otheremployees felt about it. Additional testimony byHitchcock reveals that early in July, she had a con-ference with Walasek and he initially asked abouther dislikesin the operationsof the office, but theninquiredif she would be interested in Blue Crossand hospitalizationinsurance,and went on to in-form her the Companywas going tooffer thesebenefits.Walasek concluded this conference bystating he was sureHitchcockwas aware the girlswere tryingto organize a union and ifthey weresuccessful,and the Unionthenasked foradditionalwages foremployees, it would put the Company inbankruptcy and 120 girls would be out of jobs.,'Hitchcock further related that after this conversa-tivities here in question Stone and Konye opened their own answering ser-vice on or about August 18 and employed three of the girls who had previ-ously worked for the Company,including StCharles However, this recordgives no indication of whether the Company had individual employmentcontracts and, if so, whether or not such contracts contained restrictiveclauses forbidding a competitive business by former employeesHitchcock also talked with Walasek at the dinner given by the Com-pany prior to the election,and on this occasion Walasek informedHitchcock the dinner was being held so he could get together with all theemployees at one time to "let them know exactly how the company feels " 308DECISIONSOF NATIONALLABOR RELATIONS BOARDtion with Walasek she received three pay increases(on July 1 she was getting $1.65 an hour and at thepresent gets $1.75).Andrea Smith gave credited testimony whichestablishes that on or about July 11, Walasek in-formed her that the girls "had some gripes" and hewas there to take care of them. He then askedSmith if she knew the Union was trying to come in,inquired what she thought about the Union, men-tioned the financial predicament of the Company,and stated if he granted the pay raises a unionwould ask for, the Company would be bankrupt.Walasek further told Smith the employees weregoing to get insurance with other benefits, andwould also receive frequent pay raises.During the week of June 23, Supervisor Musserasked employee Dorothy Hughes if she hadreceived a card from the Union and if she couldhave the card. On or about July 10, Walasek askedHughes if she had heard the employees discussingthe advent of a union and wondered if Hugheswould talk to the girls and "get them to stay" withthe Company. On this occasion Walasek also toldHughes that if a union came in the Company wouldgo bankrupt, that he would give the employees BlueCross and life insurance coverage, said there wouldbe periodic pay raises, and further promised a I-week vacation for employees working over 1 yearand 2 weeks' vacation for 2-year employees. Aweek or so after this conversation Hughes receiveda pay increase.The foregoing instances and statements at-tributed to the Respondent are not instances of ob-jective inquiry as to the propriety of recognizing alabor organization, and neither do they amount tothe exercise of free speech under Section 8(c) oftheAct.Rather they include the following-at-tempts to inquire into sympathies and desires byasking employees why a union would be good forthem, what they thought about the Union, askingemployees how other employees felt about theUnion, if they had received union authorizationcards,promising and granting wage increases,promising a medical insurance program, promisingvacation benefits, and the statements to employeesthat the Company would go bankrupt if the Unionasked for pay increase for all employees-and mustbe deemed an inplied threat as a result of em-ployees' support of the Union. The above constituteviolations off8(a)(I) and I so find. This is especiallytrue where the abovestatementsattributed to theCompany were made to employees during the in-secureperiod shortly prior to the election on Au-gust 6.Norma St. Charles was employed by the Respon-dent from January or February until July 1 in its'There is no evidence whatsoever to show that St Charles was a super-visor She had absolutely nothing to do with hiring-and firing of employeesnor did she ever reprimand or discipline them, but merely listened to com-plaints of customers or clients when the manager of the Dearborn officeDearborn office .6 St. Charles received the namesand addresses of the employees for the Union afterMary Stone had made some initial contacts asaforestated, and then sent this information to theUnion. St. Charles did considerable talking for theUnion at the Dearborn office,and also discussedtheUnion with several girls who worked on thenight shift at the other offices of the Respondent.When Musser discharged her on July 1, she wasgiven no reasonfor thetermination.From the evidence in this record it is clear thatthe Company had prior knowledge of St. Charles'activity for the Union. As pointed out, it was St.Charles who gathered names and addresses for theUnion, spoke openly for the Union, and made thenecessary contacts with the other offices. TheRespondent also admitsin itsanswer the HeleneKonye was a supervisor,' and this record furtherreveals that Mary Stone asked Konye to get a list ofemployees and their addresses at the Respondent'sTrinity office in the New Center Building, and dur-ing the first week or 10 days in June, Konye com-plied this information and then sent it to St. Charlesas she had been instructed to do so by Stone.Therefore, during the critical time in question-andprior to the discharge of St. Charles-Konye was asupervisor and at the same time had direct andspecific knowledge of the union activity of St.Charles. In addition, the Respondent also admitsthatMary Stone was a former supervisor, but ap-parently contends this relationship was terminatedon June 15 or 16, the last day Stone actuallyworked for the Company and the day before shewent to the hospital. Stone received no pay fromthe Company subsequent to her last day at work,but testified that after being released from thehospital on June 28, she called and talked withMusser several times to let her know she was readyto return, but Musser would never call her back asshe had promised to do. On August 6, Stone sub-mitted her resignation to Musser. For purposes hereIneed not reach the question of whether Stone wasterminated on or about June 17 or was employeduntil her verbal resignation on August 6, because inthe latter part of May orearlyJune, she and St.Charles discussed the Union and prior to going intothe hospital on June 17, Stone had requestedseveral other office managers to send the namesand addresses of their employees to St. Charles.Therefore, in the first half of June when Stone wasadmittedly a supervisor, she too had direct andspecific knowledge of the interest and union activi-ty of St. Charles. It is also well-established Boardand court precedent that such knowledge may beinferred from the record as a whole.Wiese PlowWelding Co.,123 NLRB 616,Radio Officers' Unionwas not present'Konye was employed from January to July 1, was manager of theRespondent's Birminghamoffice, andhad also worked in the Dearborn of-fice as manager ANSERPHONEOF MICHIGAN, INC.of the Commercial Telegraphers Union, AFL v.N.L.R.B.,347 U.S. 17 (1954); andPyne MouldingCorporation,1 10 NLRB 1700.The testimony given by McCullough is that onJuly 1, Walasek told her that St. Charles was beingdischarged as she had stolen confidential informa-tion." In oral argument the Respondent stated asfollows: "The testimony offered by witnesses forthe General Counsel established that the Companystated that one employee, St. Charles, was beingdischarged because she had taken confidentialrecords. And, of course, that is true. She stated thatshe had received and had forwarded to the Unionthe names and addresses of all of the 'employees.Now, there is no indication that the Company knewwhat she did with these records. The onlyestablished fact is that she managed to get a hold ofthese records, and the Company did become awareof that fact, and they considered that a basis for herdischarge ****1 1The evidence in this record will not support theRespondent's argument of contentions. In the firstinstance,Mary Stone had three office managers,Konye, Campbell, and Pudavick, send the namesand addresses of their girls to St. Charles, and iftherewere any confidential records invaded andtaken, it all started with the Respondent's ownmanagers and supervisors. It appears highly unlike-ly to me that Respondent's office managers wouldcompile or permit the ascertainment of names andaddresses of people within their own office if suchwere confidential, and, furthermore, it is also un-likely that if this conduct was actually violative ofCompany rules, recourse would result against anemployee rather than against the managers in-volvedwho certainlymust be more closelyidentified with the Company, and with responsibili-ties to execute the policies of the Company.In the final analysis it appears obvious to me thatthe Company had no enforceable or uniform policywhich prevented one employee from disclosing theemployment relationships of other employees, andthis record is lacking in any affirmative proof by of-ficers of the Company that it had such a policy. Theviolative 8(a)(1) conduct reveals that the Respon-dent knew full well of the efforts by employees tobring the Union in, and it then promised benefitsand interrogated employees in attempts to stop theorganizational drive.With the events and circum-stances surrounding this case, it is also clear theCompany gained full knowledge of the overt andintense activities by St. Charles on behalf of theUnion, and with motivation to rid itself of one ofthemain instigators, discharged her on July 1.There is nothing in this record to show that St.Charles had any bad work habits or that she hadeverbeen reprimanded or warned about anyaspects of her work. There is only one inescapableconclusion-she was active for the Union and wasthen discharged because of it."the Company did not produce or call any witnesses to testify in theirbehalf309IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIll,above, occurring in connection with the opera-tions described in section 1, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYAs it has been found that Respondent has en-gaged in certain unfair labor practices,itrecom-mended that the Board issue the RecommendedOrder set forth below requiring Respondent tocease and desist from said unfair labor practicesand to take certain affirmative action which will ef-fectuate the policies of the Act.Having found that the Respondent unlawfullydischarged Norma St. Charles on July 1, 1969, Ishall recommend that Respondent be ordered toreinstate St. Charles to her former equivalent posi-tionof employment,without prejudice to herseniority and other'rights and privileges, and tomake her whole for any loss of earnings suffered asa result of Respondent's discrimination against herby payment to her of a sum of money equal to thatwhich she would have earned as wages from thedate of the discrimination against her to the date ofoffer of reinstatement less interim earnings, and ina manner consistent with Board policy set out inF. W. WoolworthCompany,90 NLRB 289, with in-terest added thereto in the manner set forth in IsisPlumbing&HeatingCo.,138NLRB 716.Itwill also be recommended that the Respondentpreserve and make available to the Board, uponrequest, payroll and other records to facilitate thecomputation of the backpay due.Itwill be further recommended,in view of thenature of the unfair labor practices the Respondent-has engaged in, that it cease and desist from infring-ing in any manner upon the rights guaranteed em-ployees by Section7 of the Act.Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing: .CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of Section 2(5) of the Act.2.The Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.3.Respondent has interfered with, restrained,and coerced its employees in the exercise of rightsguaranteed by Section 7 of the Act, thereby violat-ing Section 8(a)( 1) of the Act.427-835 C, - 74 - 21 310DECISIONS OF NATIONAL4.By discriminating in regard to the hire ortenureof employment of Norma St. Charles,thereby discouragingmembership in the aboveUnion, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(3) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record in thiscase, it is recommended that the Company, its of-ficers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concern-ing their sympathies and activities with respect tothe Union or any other labor organization.(b) Promising and granting wage increases in ef-forts to have employees refrain from union activi-ties.(c) Promising medical insurance programs andvacation benefits.(d)Threatening employees with reprisals (bank-ruptcy) if the Union asked for wage increases.(e) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of the right to self-organization, to form labororganizations, to join or assist the above-namedUnion or any other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted activityfor the purpose of collectivebargainingor othermutual aid or protection, or to refrain from any andall such activities.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Offer Norma St. Charlesimmediateand fullreinstatement to her former or a substantiallyequivalentposition,without any prejudice toseniority or other rights and privileges, and makeher whole for any loss of earnings she may have suf-fered as a result of the discrimination, in themanner set forth in the section of this Decision en-titled "The Remedy."(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(c) Post at its offices in the Detroit area, copiesof the attached notice marked "Appendix."9 Copiesof said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed bythe Respondent's authorized representative, shallbe posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-LABOR RELATIONS BOARDcluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of the receiptof this Decision, what steps the Respondent hastaken to comply herewith.109 In the event no exceptionsare filed as provided by Section 102 46 ofthe Rules and Regulationsof the National LaborRelations Board, thefindings, conclusions,recommendations,and RecommendedOrder hereinshall, as provided inSection102 48 of theRules and Regulations, beadopted bythe Boardand becomeits findings,conclusions,and order, andall objectionsthereto shallbe deemedwaived forall purposesIn the eventthat theBoard'sOrder is enforcedby a Judgmentof a United States Courtof Appeals, the wordsin the notice reading"Posted by Order of the Na-tional LaborRelations Board"shall be changed to read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe NationalLabor Relations Board "10 In the event that this Recommended Order isadopted bythe Board,this provision shall bemodified toread"Notify theRegional Director forRegion 7, in writing,within 10 days from the date of thisOrder,what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTdiscourage union activity inthe Union named herein or any other labor or-ganization by discharging or by otherwise dis-criminating against any employees because oftheir union activities.WE WILL NOT offer,grant,or promise youbenefits and wage increases to discourage youfrom joining or assisting a union.WE WILL NOTpromisemedical insuranceprograms and vacation benefits to discourageunionactivity.WE WILL NOTinterrogate employees con-cerning their sympathies and activities withrespect to the Union or any other labor or-ganization.WE WILL NOTthreaten reprisal if the Unionis successful and asks for wage increases.WE WILL NOTin any other manner interferewith, restrain,or coerce our employees in theexercise of the right to join or not to join aunion and to engage in union or concerted ac-tivities. ANSERPHONE OFWE WILL offer Norma St. Charles immediateand full reinstatement with backpay.All our employees are free to become or remain,or to refrain from becoming or remaining, membersof the above-named Union, or any other labor or-ganization.ANSERPHONE OFMICHIGAN, INC., ANDGREENWALDCORPORATION, A JOINTVENTURE DOINGBUSINESSUNDER VARIOUS NAMESAND STYLES, INCLUDINGTEL-SERV COMPANY(Employer)MICHIGAN, INC.311DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 Washing-tonBoulevard,Detroit,Michigan48226,Telephone 313-226-3200.